UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1720


DAX JOHNSON,

                    Plaintiff - Appellant,

             v.

MICHAEL SANTOMASSIMO, a man acting as CFO for Wells Fargo Bank;
WELLS FARGO BANK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:21-cv-00766-RDB)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dax Johnson, Appellant Pro Se. Daniel Zev Herbst, REED SMITH LLP, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dax Johnson appeals the district court’s order granting Appellees’ motion to dismiss

his complaint pursuant to Fed. R. Civ. P. 12(b)(2), (6). We have reviewed the record and

find no reversible error. Accordingly, we affirm the district court’s order. Johnson v.

Santomassimo, No. 1:21-cv-00766-RDB (D. Md. May 27, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2